During the term of this court last June the judgment herein was affirmed. Appellant now moves for a rehearing, alleging that the court made an incorrect statement of the facts in regard to matters occurring when Jones took out the insurance policy on the house that was alleged to have been burned, and which was situated in another county at the little village of Bronte. Special exception seems to have been taken to that particular part of the statement in the opinion, which is as follows: "A few days prior to the burning Jones and appellant went from Bronte, where the burning occurred, to Ballinger, for the purpose of insuring the Jones house, which they did for six hundred dollars." After a careful review of the statement of facts, we are still of opinion, first, that the evidence would justify the statement; and, second, that whether it is exactly correct or not is a matter of small moment and would not change the result. The evidence in this respect is, in substance, as follows: It is conclusively shown that appellant occupied the house the night of the burning, and had done so for one or more days. The witnesses differ somewhat as to the time that appellant had been in Bronte before the burning occurred, this evidence ranging from three or four days prior to said burning up to two or three weeks. The witness Keeney testified as follows: "I suppose Mr. Gracy had been in Bronte two or three weeks prior to the fire. I had noticed the gentleman there something like that long. I don't know exactly to a day, but had noticed him around there during that time. He left the next morning, on the mail hack, for Ballinger. He made no statement with reference to insurance on the building. I didn't ask him anything about that." Some *Page 74 
of the other witnesses testify that appellant had been there for a week and some about three or four days before the fire. Mr. Alexander, the insurance agent at Ballinger, testified that he lived at Ballinger, and was engaged in the insurance business, and was acquainted with appellant. He further states: "The day we wrote the insurance, I believe, is the first time I ever saw him. I saw him first the morning the policy was written. I have forgotten the date. The insurance has been taken up. The first I noticed of the burning of the Hickman Cumbie building at Bronte I noticed it in the Banner Leader. The first time I saw this defendant was in my office in Ballinger. Mr. M.R. Jones was with him. I had the conversation mostly with Mr. Jones. The defendant was present a part of the time. That conversation was about insurance. . . . Mr. Jones and Mr. Gracy came to my office and Mr. Jones said: `This is the man that is going to put in a pool and billiard hall,' and Mr. Gracy said: `Yes.' And it was that understanding that he go and put in the hall at once, that we accept the application for insurance. They were speaking of the building next to the First National Bank at Bronte, as stated in the policy. It joined the bank on the west side. It was a wooden building. They said that building was owned by Mr. Jones. They described it as a wooden structure." Then follows a description of the building, and he further states: "Mr. Jones took out $600 insurance on the building, as well as I remember. He took out none on the contents of the building. . . . We took the application and Mr. Gracy and Mr. Jones went down and we wrote up the policy. Mr. Jones returned later and we delivered the policy to him and he paid for it." With reference to the time of the burning after the issuance of the policy the witness said: "It was on Saturday morning after the building burned we noticed it in the Banner Leader, and my brother called up the cashier of the First National Bank and asked him if it wasn't that building. That was the cashier of the First National Bank of Bronte. I have forgotten the exact date of the policy. It was on Saturday after the issuance of the policy, I have forgotten the date of the policy. As well as I remember, it was a little less than a week — probably a few days less than a week." Mr. Walton, testifying in regard to the presence of appellant at Bronte, says: "I think some few days or a week before that he came there. I think he slept in the Jones business house down there. And he came there about a week before the fire. The Jones house joined the Hickman-Cumbie building, and on the west side of the bank." In view of the criticism of appellant's counsel, we have made the above statements from the record, some of which we have placed in quotation marks. In the opinion of the court it was not very material whether Jones and appellant went from Bronte to Ballinger to secure the insurance or went from some *Page 75 
other point. The question at issue was their acting together in the matter and the knowledge and co-operation of appellant with Jones in securing the policy as viewed in the light of the burning which occurred shortly afterward. As well as the time can be located from this record the burning occurred on Tuesday night. Mr. Alexander observed an account of it the following Saturday in the Banner Leader. So it was not farther remote from Saturday than a week as to the date of the issuance of the policy. We call attention to the fact, that if appellant was at Bronte even a week before the burning, which was on Tuesday night, he must have gone from Bronte to Ballinger, and if he was there, as testified by the witness Keeney, for two or three weeks, this conclusion would be strengthened, but that we say is immaterial. The fact is certain that they were there together, and appellant was aiding, to some extent at least, with full knowledge on his part that Mr. Jones was taking out the insurance for the $600. The premises on which the house was burned was estimated at the value of three to five hundred dollars. This includes the lot. The insurance on the house was $600. Appellant was to establish a pool and billiard hall in the house, but at the time of the fire had placed nothing in it except a bed and bed clothing, and on the night of the fire he managed to get all of this out of the house without the loss of any of it. The theory upon which appellant was convicted was that he was acting with Jones in order to obtain the insurance money, and these facts, taken in connection with the letter introduced in evidence, seem to place it beyond any reasonable doubt that such was the condition of the facts placed before the jury. It is unnecessary to go into any detailed statement in regard to the letter, because there was no question, if the contents of that letter was to be credited at all, it showed that the parties had been acting together to accomplish what was accomplished. Appellant, in his motion for rehearing, and also in the original presentation of the case, fails to make any claim that he was not with Jones at Ballinger at the time that Jones took out the insurance on the house situate at Bronte, and there is no claim that he was not sleeping in the house on the night the house was burned, and the facts show he made ample preparation to burn the house.
There is another question presented, to wit: Appellant contends that it was fundamental error on the part of the court not to give in charge the law in reference to accomplice testimony and necessary corroboration. As stated in the original opinion, the only question presented for revision was the alleged error on the part of the court in admitting the letter in evidence, which is discussed in the opinion. On motion for rehearing no complaint is urged on this score. In reference to the failure of the court to charge the law in reference to accomplice testimony, it may be sufficient to *Page 76 
state that for the first time that question is raised in the motion for rehearing. The question of fundamental error urged by appellant is not well taken under the construction placed by this court on article 723 of the Code of Criminal Procedure. In order to suggest error on the part of the court in giving charges in criminal cases, it must be excepted to either on trial or in motion for a new trial, otherwise it will not be noticed on appeal. This question has been so often reviewed and decided, we deem it unnecessary to cite authorities. We think appellant is correct in assuming and stating that Jones was an accomplice to the offense of arson. We think the record makes it so, and the prosecution was based upon the theory that appellant burned the house to aid Jones in securing the insurance money, and, of course, if it is true that Jones had consulted with appellant in reference to the matter and agreed that the house should be so burned, and appellant executed the ends and purposes of that conspiracy, this would make him an accomplice. But the charge on accomplice testimony was not authorized in the case. Jones was not a witness and did not testify on the trial. The facts showed him a party to the crime under facts proved on the trial.
Finding no reason for changing the view heretofore expressed in regard to the affirmance of this case, the motion for rehearing is overruled.
Overruled.
Brooks, Judge, absent.